Cited Reference
Examiner cites Tanaka United States Patent Application 20120014347.
Tanaka teaches where the size of each of the data blocks is adjusted by dividing the data destined for a wireless receiver is an amount of data so that the data blocks encoded and modulated is equal to or less than an amount of maximum data that the wireless transmitter is able to transmit. 
However Tanaka does not teach of different modulation order for partial versus full subframes.

/H.B/Examiner, Art Unit 2462                                                                                                                                                                                                        


/YEMANE MESFIN/Supervisory Patent Examiner, Art Unit 2462